 

Exhibit 10(b)(iii)

 

SECOND AMENDMENT

TO

TI SUPPLEMENTAL PENSION PLAN

 

TEXAS INSTRUMENTS INCORPORATED, a Delaware corporation with its principal
offices in Dallas, Texas (hereinafter referred to as “TI” or the “Company”)
hereby adopts this Second Amendment to the TI Supplemental Pension Plan, which
was amended and restated in the entirety effective as of January 1, 1998.
Thereafter the Plan was amended by a First Amendment, effective as of January 1,
1998.

 

1. A new Section 1-3A is hereby added, to follow Section 1-3 and to precede
Section 1-4 under Article I of the TI Supplemental Pension Plan, and to read as
follows:

 

“Sec. 1-3A Change of Control. “Change of Control” means an event which shall be
deemed to have occurred when:

 

  (i)   any Person, alone or together with its Affiliates and Associates or
otherwise, shall become an Acquiring Person (otherwise than pursuant to a
transaction or agreement approved by the Board of Directors prior to the time
the Acquiring Person became such); or

 

  (ii)   a majority of the Board of Directors of the Company shall change within
any 24-month period, unless the election or the nomination for election by the
Company’s stockholders of each new director has been approved by a vote of at
least a majority of the directors then still in office who were directors at the
beginning of the Period. For the purposes hereof, the terms “Persons”,
“Affiliates”, “Associates”, “Acquiring Person” and “Period” shall have the
meanings given to such terms in the Rights Agreement dated as of June 17, 1988,
between the Company and Harris Trust and Savings Bank, successor in interest to
First Chicago Trust Company of New York (formerly Morgan Shareholder Services
Trust Company), as in effect on the date hereof, provided, however, that if the
percentage employed in the definition of Acquiring Person is reduced hereafter
from 20% in such Rights Agreement or any successor Rights Agreement, then such
reduction shall also be applicable for the purposes hereof.”

 

2. The first sentence of Section 3-2 is hereby amended and restated in the
entirety to read as follows:

 

“Except as provided below in the case of a Change of Control and subject to
Section 3-3 the benefit determined pursuant to Section 3-1 shall be paid to the
person entitled thereto as though it were a part of the benefit being paid to
such person under the TI Employees Pension Plan, so that it is payable at the
same time, and in the same form, and subject to the same limits and restrictions
(other than the limitations referenced in subparagraphs (a), (b) and (c) of
Section 3-1) as such person’s benefits are subject to under the TI Employees
Pension Plan.”

 

3. Section 3-2 is hereby amended by the addition of the following, at the end of
Section 3-2:

 

“In the event of a Change of Control, the present value of each Participant’s
benefits accrued under this Plan as of the date of the Change of Control shall
be distributed in a lump sum, not later than the month following the month in
which such Change of Control occurred. The Plan shall thereafter continue to be
administered following the Change of Control, in accordance with its terms as
though the Change of Control had not occurred (provided that the benefits
accrued subsequent to the Change of Control shall be adjusted to reflect the
cash-out of previously accrued benefits). In computing the present value of such
accrued benefits, the Administrator shall utilize the actuarial assumptions
utilized under the TI



--------------------------------------------------------------------------------

Employees Pension Plan prior to the Change of Control, in consultation with the
firm of consulting actuaries engaged to perform annual actuarial valuations
under the TI Employees Pension Plan prior to the date of the Change of Control.”

 

4. The first sentence of Section 3-3 is hereby amended and restated in the
entirety to read as follows:

 

“Except as provided in Section 3-2 in the case of a Change of Control, no
benefits accrued under this Plan may be withdrawn by, or distributed to, a
Participant while the Participant remains employed by the Company or an
Affiliate.”

 

5. Except as amended hereby, the TI Supplemental Pension Plan, as previously
amended, shall continue in full force and effect. This Second Amendment to the
TI Supplemental Pension Plan shall be effective July 1, 2001.

 

IN WITNESS WHEREOF, Texas Instruments Incorporated has caused this instrument to
be executed by its duly authorized officer on this 21st day of June, 2002.

 

Texas Instruments Incorporated

By:

 

/s/ STEPHEN H. LEVEN

--------------------------------------------------------------------------------

   

Stephen H. Leven

Its:

 

Senior Vice President-Human Resources